 
FIXED AND FLOATING CHARGE DEBENTURE


Made and executed this 4 day of April 2012


WHEREAS,
the undersigned, InspireMD Ltd., a company organized and existing under the laws
of the State of Israel and an over 98% owned subsidiary of Parent (as defined
below), with its registered office at 4 Menorat Hamaor St., Tel Aviv Israel (the
"Pledgor”), has executed a Subsidiary Guarantee (the "Guarantee") and Security
Agreement (the "Security Agreement") in favor of several purchasers of 8%
Original Issue Discount Senior Secured Convertible Debentures (the "Parent
Debentures") listed thereunder (each individually a “Purchaser" and
collectively, the “Purchasers”) in connection with the loans provided pursuant
to the Parent Debentures being issued by InspireMD, Inc. (the "Parent"),
pursuant to, for such purpose and on such conditions as specified in the
provisions of that certain Securities Purchase Agreement entered into among the
Purchasers, the Pledgor and the Parent on April 4th, 2012, as may be amended
from time to time in accordance with its terms (the "Purchase Agreement") and
the terms of the Parent Debentures, the Security Agreement and the Guarantee;
and



WHEREAS,
pursuant to the Purchase Agreement, the Guarantee and the Security Agreement,
Pledgor is required to secure the repayment of the various amounts of money
which the Pledgor may owe and/or may be liable for to the Purchasers in
accordance with the provisions of the Security Agreement and the Guarantee ; and



 
THEREFORE,  it has been agreed that the Pledgor shall secure the repayment of
the various amounts of money which the Pledgor may owe and/or may be liable for
to the Purchasers pursuant to the Guarantee, all in accordance with the terms of
the Security Agreement, the Guarantee and the terms hereinafter contained.

 
NATURE OF THE DEBENTURE



1.
This Debenture has been made in favor of HUG Funding LLC as Agent (the "Agent")
and the Purchasers to secure the full and punctual payment of all the sums due
and to become due to the Purchasers from the Pledgor in connection with the
Guarantee, whether due from the Pledgor and/or Parent alone or jointly with
others, whether the Pledgor and/or Parent may have incurred or will incur
liability with respect thereto in the future, as obligor and/or as guarantor
and/or as endorser or otherwise, now due or becoming due in the future, which
are payable prior to the realisation of the collateral security to which this
Debenture is applicable or subsequent thereto, whether due absolutely or
contingently, directly or indirectly, unlimited in amount together with
interest, commissions, charges, fees and expenses of whatever nature, including
costs of realising the collateral security, and reasonable lawyers fees,
insurance, stamp duty (if applicable) and any other payments arising from this
Debenture and together with any nature of linkage differences due and becoming
due from the Pledgor to the Purchasers in any manner whatsoever all in
accordance with and subject to the terms of the Purchase Agreement, the Parent
Debentures and the Security Agreement (all the foregoing sums being jointly and
severally hereinafter referred to as the "Secured Sums"). In order to enable the
removal of the pledge with respect to this Debenture from the Israeli Companies
Registrar, the Agent and the Purchasers undertake to promptly consent to remove
same in the event of discharge in full of the Secured Sums, or in the event that
all of the Secured Sums have been converted into equity stock of the Parent
pursuant to the terms of the Parent Debentures.

 
 
 

--------------------------------------------------------------------------------

 
 
FIXED CHARGE



2.
As collateral security for the full and punctual payment of all of the Secured
Sums (whether at stated maturity, acceleration or otherwise), and without
derogating from any other security, the Pledgor hereby absolutely and
unconditionally charges and pledges to the Agent for the ratable benefit of the
Purchasers and to each Purchaser and its respective successors, on a pari-passu
basis among themselves, based on their pro-rata portion of the principal amount
of their loan to the Parent, by way of a first ranking fixed charge (subject to
the provisions of Section 6 below), and pledge, and/or by an assignment by way
of pledge, as applicable:



 
(a)
each outstanding account as specified in Appendix A (the "Pledged Accounts"),
and



 
(b)
all of the Pledgor's proprietary intellectual property, existing and owned by
the Pledgor which shall include all the Pledgor's rights and interest in and to
all rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Debtor, whether
registered or unregistered and whether published or unpublished, all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States, any
other union of countries, country or any political subdivision thereof), (ii)
domestic and foreign letters patent, design patents, utility patents, industrial
designs, inventions, trade secrets, ideas, concepts, methods, techniques,
processes, proprietary information, technology, know-how, formulae, rights of
publicity and other general intangibles of like nature, now existing or
hereafter acquired, all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or union of countries, any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof (the "Company Patents",
such Company Patents are listed on Appendix B hereto), (iii) all trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade dress, service marks, logos, domain names and other source or
business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or
union of countries, any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof, and all common law rights related thereto, together with all
goodwill of the business symbolized by such marks and all customer lists,
formulae and other records of the Debtor relating to the distribution of
products and services in connection with which any of such marks are used, (iv)
all trade secrets arising under the laws of the United States, any other union
of countries, country or any political subdivision thereof, (v) all rights to
obtain any reissues, renewals or extensions of the foregoing, (vi) all licenses
for any of the foregoing, and (vii) all causes of action for infringement of the
foregoing (collectively, the “Intellectual Property”;

 
 
 

--------------------------------------------------------------------------------

 

 
 
(c)
the uncalled and/or called but unpaid share capital of the Pledgor and its
goodwill, as presently and in the future at any time existing;



 
(d)
all securities, documents and instruments, Bills drawn or made by others which
the Pledgor has delivered or may deliver to the Agent, on behalf of the
Purchasers, from time to time whether for collection, safekeeping or otherwise
(the "Charged Documents"), upon their delivery to the Agent; and



 
(e)
all rights, claims and remedies of the Pledgor, including without limitation,
any right to exemptions, relief, or reduction under and deriving from the Income
Tax Ordinance [New Version], 5721 – 1961 and/or the Land Appreciation Tax Law,
5723 – 1963 and/or the Property Tax and Compensation Fund Law, 5721 – 1961
and/or any other applicable law (hereinafter, jointly and severally with the
assets described in clauses (a), (b), (c) and (d), the "Assets Subject to a
Fixed Charge”).



It is hereby agreed and acknowledged that the description of the Assets Subject
to a Fixed Charge, including without limitations, the Company Patents, shall be
amended and updated from time to time by the Pledgor, in accordance with the
provisions hereof and the provisions of the Security Agreement.  The Agent shall
be exempt from taking any action whatsoever in connection with the Charged
Documents and shall not be liable for any loss or damage (other than for damages
caused by the wilful misconduct of the Agent or anyone on its behalf) which may
be caused in connection therewith and the Pledgor undertakes to indemnify the
Agent in any event that the Agent is sued for any such loss of damage by others.



FLOATING CHARGE



3.
 
As collateral security for the full and punctual payment of all of the Secured
Sums (whether at stated maturity, upon acceleration or otherwise), and without
derogating from any other security given by the Parent or Pledgor or any other
party to the Security Agreement or Guarantee, the Pledgor hereby absolutely and
unconditionally charges in favour of the Purchasers and their successors by way
of a first ranking floating charge (subject to the provisions of Section 6
below) all of the Pledgor's property, assets and rights now or at any time
belonging to or acquired by the Pledgor and the profits and benefits derived
therefrom, other than the (i) Assets Subject to a Fixed Charge; (ii) the assets
which on the date hereof are already pledged by the Pledgor to other parties
(the "Excluded Assets"), as set forth in the extract of information from the
Companies Registrar attached hereto as Appendix C, but including without
derogating from the generality of the aforementioned, the property, assets and
rights set forth below (hereinafter together, the "Assets Subject to a Floating
Charge"):

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
All the assets, monies, property and rights of any kind whatsoever without
exception, whether now or hereafter at any time in the future owned by or, to
the extent permissible under applicable law, in the possession of the Pledgor in
any manner or way whatsoever;



 
(ii)
All the current assets, without exception, now or hereafter at any time in the
future owned by or, to the extent permissible under applicable law, in the
possession of the Pledgor in any manner or way whatsoever, the expression
"current assets" meaning all the assets, monies, property and rights of any kind
with the exception of land, buildings and fixtures;



 
(iii)
All the fixed assets now or hereafter at any time in the future owned, belonging
to, acquired by or, to the extent permissible under applicable law, in the
possession of the Pledgor in any manner or way whatsoever, the expression "fixed
assets" to include, inter alia, land, buildings, fixtures and fittings and fixed
plant and machinery thereon;



 
(iv)
All the stocks, shares, debentures, bonds, notes, instruments, Bills drawn or
made by others, securities and other documents or instruments of any kinds owned
by the Pledgor and/or which the Pledgor has any right in connection thereto now
and at any time in the future, held by Agent, for the benefits of the Purchasers
and/or by others and/or any rights in respect thereof;



 
(v)
All rights in land and/or all contractual rights under agreements between the
Pledgor and the Israel Lands Administration and/or the Israel Development
Authority and/or the Jewish National Fund (Keren Kayemeth Le-Israel) and/or any
other parties, now and hereafter existing at any time whatsoever.



The Assets Subject to a Fixed Charge, the Assets Subject to a Floating Charge
and the Charged Documents shall be hereinafter called "the Charged Property".



4.
The pledges and charges created by operation of this Debenture shall apply to
all and any rights to compensation or indemnity which may accrue to the Pledgor
by reason of the loss of, damage or appropriation of the Charged Property.



DECLARATIONS OF THE PLEDGOR



5.
The Pledgor hereby declares as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
That the Charged Property is not charged, pledged or attached in favour of any
other persons or parties, except as otherwise provided or permitted hereunder or
under the Purchase Agreement, Parent Debentures, the Guarantee or the Security
Agreement;



 
(b)
That the Charged Property is, in its entirety, in the exclusive possession and
ownership of the Pledgor, except as specifically permitted under the Purchase
Agreement, Parent Debentures, the Guarantee or the Security Agreement;



 
(c)
That no restriction or condition of law or any agreement exists or applies to
the ability of the Pledgor to transfer or charge the Charged Property;



 
(d)
That the Pledgor is capable of and entitled to charge the Charged Property; and



 
(e)
That no assignment of rights or other disposition has occurred derogating from
the value of the Charged Property.

 
COVENANTS OF THE PLEDGOR



6.
 
The Pledgor hereby covenants as long as the charge [created by this Debenture is
in force, except as specifically permitted under the Purchase Agreement, Parent
Debentures, the Guarantee or the Security Agreement:



 
(a)
To hold the Charged Property in accordance with the provisions of the Security
Agreement;



 
(b)
To observe and perform, in all material respects, all covenants and obligations
of the Pledgor in connection with each of the Pledged Accounts, and any of the
related agreements to which Pledgor is a party or by which it is bound;



 
(c)
To observe and perform, in all material respects, all covenants and obligations
of the Pledgor in connection with any of the related agreements to which Pledgor
is a party or by which it is bound, including, but not limited to the Purchase
Agreement, Parent Debentures, the Guarantee or the Security Agreement;



 
(d)
To allow any representative of the Purchasers, to inspect and examine the
condition of the Charged Property wherever the Charged Property may be situated,
in accordance with the provisions of the Purchase Agreement, Parent Debentures,
the Guarantee and the Security Agreement;



 
(e)
Following the occurrence of any of the events enumerated in Section 12 hereof,
upon the Purchasers first demand, to deliver to the Agent, on behalf of the
Purchasers, or to any bailee on its behalf, the Charged Assets and/or the
Charged Documents. In the event of the refusal of the Pledgor to comply with the
provisions of this sub-clause, the Agent, on behalf of the Purchasers, may,
without the consent of the Pledgor, remove the Charged Assets and/or the Charged
Documents from the Pledgor's possession and hold the same or deliver the same to
a bailee on behalf of the Agent at the expense of the Pledgor. Where the Charged
Assets and/or Charged Documents have been so delivered to a bailee, the Agent
and the Purchasers shall be exempt from any loss or damage which for any reason
may be caused to any of the Charged Property, other than in connection with the
wilful misconduct of the Agent,  Purchasers or bailee;

 
 
 

--------------------------------------------------------------------------------

 

 
 
(f)
Not to sell, assign, dispose of, relinquish or waive, surrender or transfer any
of the Charged Property and not to allow any person to do any of the foregoing
acts, without the prior written consent of the Agent other than: (i) the grant
by the Pledgor of licenses to its Intellectual Property in the ordinary course
of its business consistent with past practice; (ii) the transfer of any assets,
other than Intellectual Property, in the ordinary course of Pledgor’s business
and for full consideration; (iii) the use of funds as shall be exist from time
to time at the Pledged Accounts by the Company for the furtherance of the
Company’s business; (iv) by making reasonable decisions as to the prosecution
and maintenance of (but not the abandonment or relinquishment of rights to,
including by way of failure to maintain) the Intellectual Property; or (v) as
specifically permitted under the Purchase Agreement, Parent Debentures, the
Guarantee or the Security Agreement;



 
(g)
To notify the Agent forthwith of the levying of any attachment on the Charged
Property, to forthwith notify the attachor of the charge hereunder  and to take
at the Pledgor's own expense immediately and without delay all such measures as
are required for discharging such attachment;



 
(h)
Not to charge or pledge in any manner or way the Charged Property by conferring
any rights ranking pari-passu, or prior to the rights of the Purchasers
hereunder and not to make any assignment of any right which the Pledgor may have
in the Charged Property without receiving the prior written consent of the Agent
other than as permitted under the Purchase Agreement and the Security Agreement;



 
(i)
To pay when due all taxes and compulsory payments levied against the Charged
Property and/or the income accruing thereon under any law and to furnish the
Agent, on behalf of Purchaser, at its request, with all the receipts for such
payments (except for taxes which Pledgor is contesting in good faith); and



 
(j)
That no structural change is or will be effected in the Pledgor which is
prohibited under the Purchase Agreement, Parent Debentures, the Guarantee or the
Security Agreement  and that no change of control in the Pledgor will occur.



7.
 
The Pledgor undertakes to notify the Agent forthwith upon its becoming aware of
any of the following:



 
(a)
of any claim of right to any collateral security given to the Purchasers to
which this Debenture is applicable and/or of any execution or injunction
proceedings or other steps taken to attach, preserve or realise any such
collateral security;



 
(b)
of any of the events enumerated in Clause 12 hereof;



 
(c)
of any material reduction in the value of collateral security granted (including
any default under any agreement related to the Charged Property or the
infringements of any Intellectual Property subject to a security interest
granted or which may be granted by the Pledgor hereunder);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
of any application filed for the winding-up of the Pledgor’s affairs or for the
appointment of a receiver over the Pledgor’s assets as well as any resolution
regarding any structural change in the Pledgor or any intention to do so; or



 
(e)
of any change of address.



INSURANCE



8.
 
To the extent applicable, the Pledgor hereby undertakes to keep the Charged
Property insured at all times as provided in the Purchase Agreement, Parent
Debentures, the Guarantee and the Security Agreement.



INTEREST



9.
 
The Agent, on behalf of the Purchasers, shall be entitled to calculate interest
on the Secured Sums at such rate as has been or may be agreed upon from time to
time between the Agent, on behalf of the Purchasers, and the Pledgor according
to the terms of the Purchase Agreement, Parent Debentures, the Guarantee and the
Security Agreement.



REPAYMENT DATES



10.
 
The Pledgor hereby undertakes to pay the Purchasers, all and any of the Secured
Sums promptly on the maturity dates prescribed or which may be prescribed
therefor from time to time in the Parent Debentures.

 
11.
 
Except as specifically permitted under the Parent Debentures, the Purchasers may
decline to accept any prepayment of the Secured Sums or part thereof prior to
the date of maturity thereof and the Pledgor shall not be entitled to redeem all
or any of the Charged Property by discharging the Secured Sums and/or any part
thereof prior to their prescribed maturity dates.

 
 
 
Neither the Pledgor nor any person having a right liable to be affected by the
pledges and charges hereby created or the realisation thereof shall have any
right under Section 13(b) of the Pledges Law, 5727-1967, or any other statutory
provisions in substitution therefore.

 
12.
 
Without derogating from the generality of the provisions of this Debenture, the
Purchasers shall be entitled to demand the immediate payment of the Secured Sums
solely in accordance with the provisions of the Parent Debentures, Security
Agreement and Guarantee, in which case the Pledgor undertakes to pay the
Purchasers, all of the Secured Sums, and the Agent, on behalf of the
Purchasers,  shall be entitled to take any steps it sees fit, subject to
applicable law, for the collection of the Secured Sums and in particular to
crystallise the floating charge on the Assets Subject to a Floating Charge as
provided in Clause 17(a) hereof and to realize, at the Pledgor's expense, the
collateral by any means allowed by law if:



(a)       The Pledgor is in breach of any of its obligations, undertakings,
representations or warranties under this Debenture, the Parent Debentures,
Security Agreement and/or the Guarantee, and as to any breach that can be cured,
the Pledgor has failed to cure the default within five (5) business days
after  the occurrence thereof (the foregoing shall not derogate from any right,
under any law, granted to the Agent, on behalf of the Purchaser, and/or for each
Purchaser, in respect of any other breach); and/or;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)       There occurs and continues to subsist an event which gives the
Purchasers the right to demand immediate repayment or an event constituting an
"event of default", under any document signed between the Parent and the
Purchasers, including, inter alia, under the Parent Debentures and Guarantee.



RIGHTS OF THE AGENT (ON BEHALF OF THE PURCHASERS)



13.
 
The Agent, on behalf of the Purchasers, shall have the right of possession,
lien, set-off and charge over any amounts, assets and or rights including
securities, coins, gold, bank notes, documents in respect of goods, insurance
policies, Bills, assignments of rights, deposits and collaterals, in the
possession of or under the control of the Agent at any time for or on behalf of
the Pledgor, including such as have been delivered for collection, as security,
for safe-keeping or otherwise. The Agent, on behalf of the Purchasers, shall be
entitled to retain the said assets until payment in full of the Secured Sums or
to realise them by selling them and applying the value thereof in whole or in
part in payment of the Secured Sums.



14.
 
Without derogating from the other provisions contained in this Debenture, any
waiver, extension, concession, acquiescence or forbearance (collectively,
"waiver") on the Agent's part as to the non-performance, partial performance or
incorrect performance of any of the Pledgor's obligations pursuant to this
Debenture, such waiver shall not be treated as a waiver on the part of the Agent
and/or the Purchasers of any rights but as a limited consent given in respect of
the specific instance.



15.
 
In any of the events enumerated in Clause 12 hereof:



 
(a)
The Agent, on behalf of the Purchasers, shall be entitled to notify the Pledgor
of the crystallisation immediately or on a date specified by the Agent of the
floating charge over the Charged Property or any part thereof and to adopt all
the measures it deems fit in order to recover the Secured Sums and realize all
of its rights hereunder, including the realisation of the Charged Property, in
whole or in part, and to apply the proceeds thereof to the Secured Sums without
the Agent, on behalf of the Purchasers, first being required to realize any
other guarantees or collateral securities, if such be held by the Agent, on
behalf of the Purchasers.



 
(b)
Should the Agent, on behalf of the Purchasers, decide to realise securities,
Bills or other instruments in accordance with Section 4(2) of the Pledge Law
5727-1967, then three (3) business days' advance notice regarding the steps that
the Agent, on behalf of the Purchasers, intends to take shall be deemed to be
reasonable advance notice for the purpose of Section 19(b) of the Pledges Law,
5727-1967 or any other statutory provisions in substitution therefor.



 
(c)
As long as the Secured Sums are not paid in full in accordance with the terms of
the Parent Debentures, the Agent, on behalf of the Purchasers, may realize the
Charged Assets in any lawful manner, inter alia, by applying to the qualified
court or execution office (Hotzaa Lapoal) for the appointment of a receiver or
receiver and manager on behalf of the Purchasers, subject to the provisions of
the Security Agreement and the Guarantee to the extent applicable. Such receiver
or receiver and manager shall be empowered, inter alia

 
 
 

--------------------------------------------------------------------------------

 
 
 
(1)
To call in all or any part of the Charged Property.



 
(2)
To carry on or to participate in the management of the business of the Pledgor,
as they see fit.



 
(3)
To sell or agree to the sale of the Charged Property, in whole or in part, to
dispose of same or agree to dispose of same in such other manner on such terms
as they deem fit.



 
(4)
To make such other arrangements regarding the Charged Property or any part
thereof as they deem fit.



 
(d)
All income to be received by the receiver or the receiver and manager from the
Charged Property as well as any proceeds to be received by the Agent, for the
account of the Purchasers, and/or by the receiver or receiver and manager from
the sale of the Charged Property or any part thereof shall be applied to pay the
Secured Sums in such order as Agent shall determine in its discretion.



16.
 
Should the payment date of the Secured Sums or any part thereof not yet have
fallen due at the time of the sale of the Charged Property, or the Secured Sums
be due to the Purchasers contingently only, then the Agent, on behalf of
the  Purchasers, shall be entitled to recover out of the proceeds of the sale an
amount sufficient to cover the Secured Sums and the amount so recovered shall be
charged to the Agent, on behalf of the Purchasers, as security for, and be held
by the Agent, on behalf of the Purchasers, until the discharge in full of, the
Secured Sums, provided that subject to the provisions of applicable law, any sum
in excess of the Secured Sums shall be promptly delivered to the Pledgor.

 
NATURE OF THE COLLATERAL SECURITY



17.
 
The collateral securities which have been or may be given to the Agent, on
behalf of the Purchasers, under this Debenture shall be continuing and revolving
securities and shall remain in force until all Secured Sums have been fully
discharged and the Agent, on behalf of the Purchasers, has certified in writing
that this Debenture is null.



18.
 
All collateral securities and guarantees which have been or may be given to the
Agent, on behalf of the Purchasers, for payment of the Secured Sums shall be
independent of one another.



19.
 
The nature and effect of the collateral securities to which this Debenture is
applicable shall not be affected nor shall the validity of any of the security
and obligations of the Pledgor hereunder be impaired or affected by any
compromise, concession, granting of time or other like release consented to by
the Agent, on behalf of the Purchasers, with respect to the Pledgor or by any
variation in the Pledgor’s and/or the Subsidiary’s obligations towards the
Purchasers in connection with the Secured Sums or by any release or waiver by
the  Agent, on behalf of the Purchasers, of any other collateral security or
guarantees.

 
 
 

--------------------------------------------------------------------------------

 
 
20.
 
The Agent, on behalf of the Purchasers, may deposit all or any of the collateral
given or which may be given pursuant to this Debenture with a bailee of its own
choosing, at its discretion and at the Pledgor's expense, and may substitute
such bailee with another from time to time. The Agent, on behalf of the
Purchasers, may register all or any of such collaterals with any competent
authority in accordance with any law and/or in any public register.



RIGHT OF ASSIGNMENT



21.
 
Each of the Purchasers may at any time at its own discretion and without the
Pledgor's consent being required, assign this Debenture and its rights arising
thereunder, including the collateral in whole or in part to any assignee of
Purchaser's rights under the Purchase Agreement, Parent Debenture, the Security
Agreement and/or the Guarantee, and any assignee may also reassign the said
rights. Such assignment may be effected by endorsement on this Debenture or in
any other way the applicable Purchaser or any subsequent assignor deems fit.



NOTICE OF OBJECTION



22.
 
The Pledgor undertakes to notify the Agent in writing of any objection or
contention it may have regarding any statement of account, extract thereof,
certificate or notice received by it from the Agent including information
received through any automatic terminal facility. Where no such objection or
contention is received by the Agent, then the Pledgor will be deemed to have
confirmed the correctness thereof.



EXPENSES



23.
 
All the expenses in connection with this Debenture as detailed in the Purchase
Agreement, Parent Debentures, the Guarantee and the Security Agreement and in
any other documents signed between the Purchasers and the Pledgor in connection
with the Parent Debentures, including the fee for preparing credit and security
documents, the stamping and registration of document, and all and any expenses
involved in the realisation of the collateral security and institution of
proceedings for collection (including  reasonable fees of the Agent’s lawyers),
insurance, safe-keeping, maintenance and repair of the Charged Property – shall
be paid by the Pledgor to the Purchasers on the first demand of the Agent,
together with Interest at the Default Rate from the date demand was made until
payment in full, and until payment in full, all the above expenses together with
interest thereon shall be secured by this Debenture in accordance with the
Parent Debentures, the Guarantee and the Security Agreement.



TAXES



24.
 
Except as otherwise required by law, any and all payments by or on account of
any obligation of the Pledgor hereunder and under the Purchase Agreement, the
Parent Debentures, the Security Agreement and the Guarantee shall be made free
and clear of, and without any deduction or withholding on account of, free and
clear of and without deduction or withholding for any present or future income,
excise, stamp, documentary, property or franchise taxes and other taxes, levies,
fees, duties, withholdings or other charges of any nature whatsoever ("Taxes"),
whether of any governmental agency or authority in Israel or otherwise. If
Pledgor shall be required to deduct or to withhold any Taxes from or in respect
of any amount payable hereunder or under the Purchase Agreement, the Parent
Debentures, the Security Agreement and the Guarantee, the provisions of Section
5 of the Guarantee shall govern.

 
 
 

--------------------------------------------------------------------------------

 
 
INTERPRETATION



25.
 
 
Any of the representations, warranties and covenants made by Pledgor hereunder
shall be in addition to, and shall not derogate in any manner from, any
representations, warranties and covenants made by Pledgor under the Guarantee
and/or by Parent under the Purchase Agreement and any other document related to
the obligations under the Parent Debentures. In case of any conflict between
this Debenture, on the one hand, and the Parent Debentures, the Guarantee and
the Security Agreement, on the other hand, related to the Secured Sums and
calculation thereof and/or any rights and remedies available to the Purchasers
in connection therewith (specifically excluding the specific rights of the
Purchasers in connection with the creation and realization of the security
interest hereunder), the provisions of the Parent Debentures, the Guarantee and
the Security Agreement shall prevail.



26.
 
In this Debenture – (a) the singular includes the plural and vice versa; (b) the
masculine gender includes the feminine gender and vice versa; (c) "Bills" means:
promissory notes, bills of exchange, cheques, undertakings, guarantees,
sureties, assignments, bills of lading, deposit notes and any other negotiable
instruments (d) "Interest at the Default Rate" means interest at such default
rate as is defined in the Parent Debentures; (e) the headings are only
indicative and are not to be used in construing this Debenture; (f) the recitals
hereto form an integral part hereof, and (g) this Debenture is the binding
agreement between the parties hereto and this English language version of this
Debenture shall govern and supersede any translation to Hebrew or any Hebrew
language summary, which may be created solely for purposes of registration with
the Israeli Registrar of Companies.



Unless otherwise defined herein, terms capitalized herein shall have the
meanings ascribed to them in the Notes.


27.
 
Any term of this Debenture may be amended and the observance of any term hereof
may be waived (either prospectively or retroactively and either generally or in
a particular instance) with the written consent of the Pledgor and the Agent.



NOTICES AND WARNINGS



28.
 
(a) Each communication to be made under this Debenture shall be made in writing
and, unless otherwise stated, may be made also by telex or facsimile
transmission.

 
 
 
(b) Each communication or document to be made or delivered by each party to
another pursuant to this Debenture shall (unless that other party has, by
written notice, specified another address) be made or delivered to that party,
addressed as follows:

 
 
(i)
if to Pledgor:



 
InspireMD Ltd.

 
4 Menorat Hamaor St.

 
Tel Aviv, Israel

 
Attn: Mr. Ofir Paz, CEO

 
Fax:+972-3-6917692

 
Email ofirp@inspiremd.com

 
 
 

--------------------------------------------------------------------------------

 
 
 
with a copy (which will not constitute notice) to:
[Kafri Leibovich, Law Offices
Attn.: Amit Leibovich, Adv
5 Jabotinsky St., Ramat Gan 52520



 
]

 
(ii)
if to the Purchasers or the Agent, to the address set forth with respect to such
Purchaser in the Purchase Agreement.

 
 
and shall be deemed to have been made or delivered (a) upon the earlier of
actual receipt and five (5) business days after deposit in regular mail, first
class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger.





GOVERNING LAW AND PLACE OF JURISDICTION



29.
 
(a)
This Debenture shall be construed in accordance with the laws of the State of
Israel.

 
 
 
(b)
The exclusive place of jurisdiction for the purpose of this Debenture is hereby
established as the competent court of law in Israel situated in Tel Aviv-Jaffa.

 
APPOINTMENT AND REMOVAL OF AGENT



30.
 
The appointment and removal of the Agent shall be governed by the provisions of
the Security Agreement, provided, however, that in the event that there is no
Agent for a period of 30 consecutive days, then the powers of the Agent
hereunder shall be transferred to the holders of 60% of the principal amount
outstanding under the Parent Debentures, until such time as an Agent is
appointed

 
*****
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Debenture has been executed by the parties, on the day
and year first above written
 
 
INSPIREMD LTD.
 
/s/ Ofir Paz
By: Ofir Paz
Title: Chief Executive Officer
 
 
HUG FUNDING LLC


/s/ Daniel Saks
By: Daniel Saks
Title: Managing Member




[PURCHASERS]
 
 
 

--------------------------------------------------------------------------------

 

 
Appendix A

Pledged Accounts





Institution Name and Address
Account Number
Bank Leumi
25 Habarzel Street, Tel Aviv
 
Bank Mizrahi
123 Hashmonaim, Tel Aviv
 
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
 

 
 
 

--------------------------------------------------------------------------------

 

 
Appendix B

Company Patents



Title
Patent/Patent Application  Number (Publication Number)
Issue/Filing Date
STENT WITH SHEATH AND METAL WIRE RETAINER (PCT)
PCT/IB2011/055758
12/18/2011
OPTIMIZED STENT JACKET (USA)
12/791,008
06/01/2010
OPTIMIZED STENT JACKET (EUROPE)
07827415.6
11/21/2007
OPTIMIZED STENT JACKET (ISRAEL)
198,665
11/21/2007
OPTIMIZED STENT JACKET (CANADA)
2670724
11/21/2007
OPTIMIZED STENT JACKET (CHINA)
200780043259.2
11/21/2007
OPTIMIZED STENT JACKET (INDIA)
4088DELNP2009
11/21/2007
BIFURCATED STENT ASSEMBLIES  (USA)
11/797,168
05/01/2007
BIFURCATED STENT ASSEMBLIES  (ISRAEL)
198188
10/18/2007
BIFURCATED STENT ASSEMBLIES (USA)
12/445,968
04/17/2009
BIFURCATED STENT ASSEMBLIES (CANADA)
2666706
10/18/2007
BIFURCATED STENT ASSEMBLIES (EUROPE)
07827227.5
10/18/2007
BIFURCATED STENT ASSEMBLIES (CHINA)
200780046676.2
10/18/2007
BIFURCATED STENT ASSEMBLIES (INDIA)
3113DELNP2009
10/18/2007

 
 
 

--------------------------------------------------------------------------------

 
 
IN VIVO FILTER ASSEMBLY (USA)
8,043,323 / 11/582,354
10/25/2011 / 10/18/2006
IN VIVO FILTER ASSEMBLY  (USA)
13/237,977
09/21/2011
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE  (USA)
11/920,972
11/23/2007
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (EUROPE)
06745069.2
05/24/2006
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (CANADA)
2,609,687
05/24/2006
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (SOUTH
AFRICA)
2007/10751  / 2007/10751
05/24/2006 / 10/27/2010
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (ISRAEL)
187516
05/24/2006
FILTER ASSEMBLIES  (USA)
12/445,972
04/17/2009
FILTER ASSEMBLIES (EUROPE)
07827228.3
10/18/2007
FILTER ASSEMBLIES (ISRAEL)
198189
10/18/2007
FILTER ASSEMBLIES (CANADA)
2666712
10/18/2007
FILTER ASSEMBLIES (CHINA)
200780046659.9
10/18/2007
FILTER ASSEMBLIES (INDIA)
3114DELNP2009
10/18/2007
KNITTED STENT JACKETS  (USA)
12/445,980
04/17/2009
KNITTED STENT JACKETS (ISRAEL)
198190
10/18/2007
KNITTED STENT JACKETS (EUROPE)
07827229.1
10/18/2007
KNITTED STENT JACKETS (CANADA)
2666728
10/18/2007

 
 
 

--------------------------------------------------------------------------------

 
 
KNITTED STENT JACKETS (CHINA)
200780046697.4
10/18/2007
KNITTED STENT JACKETS (INDIA)
3171DELNP2009
10/18/2007

 

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix C

Companies Registrar Extract

